No opinion. Present — Peck, P. J., Glennon, Callahan, Yan Yoorhis and Shientag, JJ.; Callahan, J., dissents and votes to reverse the orders appealed from and grant the motion to strike from the complaint all reference to the representative character of the action and to require the plaintiffs to servé an amended complaint separately stating and numbering each individual cause of action upon the ground that the plaintiffs do not show sufficient unity of interest to warrant the maintenance of a representative action. [See post, p. 768.]